internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-131612-01 date date legend decedent trust trust charity date date date date date date date date date dear this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code with respect to decedent’s estate the facts are represented to be as follows on date decedent executed a revocable_trust trust on date decedent executed another revocable_trust trust decedent’s will left the residue to trust decedent died on date under trust charity was to receive of the assets from the residue of decedent’s estate under trust charity was to receive of the assets from the residue of decedent’s estate due to ambiguities created under decedent’s will trust and trust decedent’s estate became involved in litigation decedent’s estate was not able to calculate the amount of estate_tax due because of the uncertainties of the pending litigation on date decedent’s estate filed form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes requesting an extension of time to file form plr-131612-01 united_states estate and generation-skipping_transfer_tax return enclosed with form_4768 was a payment of estimated_tax and a letter disclosing the uncertainties of the pending litigation form_706 was due on date the request for extension to file form_706 was granted until date form_706 was timely filed on date however the personal representative of decedent’s estate did not unequivocally make an election under sec_2032 to value the estate as of the alternative valuation_date at the time the original form_706 was filed the tax_return_preparer an attorney did not advise the personal representative to make the alternate_valuation_date_election on date the internal_revenue_service issued an estate_tax closing letter to decedent’s estate accepting the return as filed on or about date the tax_return_preparer advised the personal representative that the election under sec_2032 should have been made on the original form_706 a supplemental form_706 reflecting the value of all assets included in the gross_estate as of the applicable alternate_valuation_date will be filed by the personal representative on date the value of the gross_estate and the amount of federal estate_tax due on the supplemental form_706 are less than the value of the gross_estate and the amount of federal estate_tax due on the original form_706 it is represented that no assets of decedent’s estate were distributed sold exchanged or otherwise_disposed_of within months after decedent's death sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment of any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by this chapter and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a plr-131612-01 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for making an election of alternate_valuation under sec_2032 is granted until date consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express no opinion on the federal tax pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
